DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, 6, 10, 12, and 14 were amended in the response filed on 2/8/2021.  Claims 1-14 are currently pending and under examination.
Response to Amendments/Arguments
The Applicant's amendments, dated 2/8/2021, are sufficient to overcome the objection(s) to claims 1 and 12 (see p. 3 of the OA dated 11/17/2020).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 2/8/2021, are sufficient to overcome the 35 USC 112b rejections of claims 1-16 (see p. 3-5 of the OA dated 11/17/2020).  The Applicant cured all of the indefiniteness issues, therefore the rejections are withdrawn.
Applicant’s arguments, see p. 5-8, filed 2/8/2021, with respect to the 35 USC 103 rejections of: i) claims 1, 3-7, and 9-13 as being unpatentable over US 2004/0028595 (‘595) in view of US 2011/0101279 (‘279), US 2007/0299144 (‘144), US 2014/0170052 (‘052), and Hiller (“Gas Production, 1. Introduction” Ullmann’s Encyclopedia of Industrial Chemistry, 10/15/2011, p. 403-421) (see p. 5-18 of the OA dated 11/17/2020); ii) claims 2 and 4 as being unpatentable over ‘595, ‘279, ‘144, ‘052 and Hiller and further in view of US 6015450 (‘450) (see p. 18-20 of the OA dated 11/17/2020); and iii) iii) claim 8 as being unpatentable over ‘595, ‘279, ‘144, ‘052 and Hiller and further in WO 90/06281 (WO ‘281) (see p. 20-21 of the OA dated 11/17/2020) have been fully considered and are persuasive. 
The Examiner firstly notes that the Applicant’s arguments regarding the WGS catalyst in the response filed on 10/8/2020 (that were allegedly not addressed by the Examiner in the previous response; see note at the bottom of p. 7 of the response filed on 2/8/2021) were addressed on p. 24-26 of the OA dated 11/17/2020 (in particular the top of p. 25 which referred the Applicant back to the discussions of claims 1 and 3-5, which argued that it would only have been obvious to lower the S/C ratio in the WGS step if the catalyst was changed to one based on zinc and aluminum oxide).  Further the “similar” arguments referenced by the Applicant co-pending application no. 16/074515 (see p. 7-10 of the response filed on 10/30/2020) are not considered to be pertinent to the patentability of the instantly claimed process as the 35 USC 103 rejection in the co-pending application was based on a different combination of references as compared to that of the instant application.   Additionally, all of the limitations of instant claim 14 were clearly mapped to reference US 6015450 on p. 19 of the OA (in particular see discussion of element 122 of the fig in col. 3-4 of ‘450).  
Regardless, the Applicant’s arguments regarding the lack of motivation for the skilled artisan to combine the teachings of references in the specific manner cited by the OA to arrive at the instantly claimed process are persuasive (see p. 5-7).  Therefore the rejections are withdrawn.  
Allowable Subject Matter
Claims 1-14 are allowed for the reasons set forth above which distinguish the instantly claimed process from the closest prior art. Any comments considered 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622